In re Hatfield, Derrick; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District, Div. B, Nos. 97-F0978; 97-F1692; to the Court of Appeal, Second Circuit, No. 33489-KH.
Writ granted in part; otherwise denied. If it has not done so already, the district court is ordered to supply relator with a *704transcript of his guilty plea colloquy, and copies of the bill of information and documents committing relator to custody. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied. State ex rel. Bernard v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175.